DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 9, 13-15, 17, 19, 21 and 23 are rejected under 35 U.S.C. 102(a) as being anticipated by Arch (6,988,639).
Arch discloses, in figs. 1-12, Re-claims 1, 15, a container assembly for flowable materials, the container assembly comprising: a reusable outer supporting container 10; and a disposable inner plastic liner 40; wherein the reusable outer supporting container comprises an outlet pipe comprising a first outlet pipe section 60 connected to the reusable outer supporting container and a second outlet pipe section 74 releasably connectable to the first outlet pipe section 60, wherein the second outlet pipe
section comprises a valve 74a for selectively closing off the second outlet pipe section, and wherein at least one of the first outlet pipe section and the second outlet


wherein the disposable inner plastic liner comprises a tubular outlet portion 94, wherein the tubular outlet portion comprises an outer flange 98 configured to be captured between the first outlet
pipe section and the second outlet pipe section, and
further wherein the outer flange of the tubular outlet portion comprises an annular protrusion 100 a, b or 156, 158 (fig. 13) configured to be received in the annular recess 102a when the outer flange is captured between the first outlet pipe section and the second outlet pipe section.
Re-claim 3, wherein the first outlet pipe section and the second outlet pipe section both comprise annular recesses 102a, and further wherein the outer flange of the tubular outlet portion comprises an annular protrusion on each side of the outer flange.
Re-claims 5, 19, wherein the first outlet pipe section comprises a flange 70 and the second outlet pipe section comprises a flange 74c, wherein the outer flange 98 of the tubular outlet portion is configured to be captured between the flange of the first outlet pipe section and the flange of the second outlet pipe section, and further wherein at least one of the flange of the first outlet pipe section and the flange of the second outlet pipe section comprises the annular recess 102a.
Re-claims 7, 21, wherein the flange of the first outlet pipe section and the flange of the second outlet pipe section both comprise annular recesses 102a, and further wherein the outer flange of the tubular outlet portion comprises an annular protrusion on each side of the outer flange.
Re-claims 9, 23, wherein the disposable inner plastic liner comprises a hole 82, wherein the tubular outlet portion comprises an inner flange 80, and further wherein the inner flange is
disposed within the disposable inner plastic liner and sealingly secured thereto. 
Re-claims 13, 17, wherein the reusable outer supporting container comprises a removable top cover 34. Re- claim method 14, Arch disclose an invention comprising a container assembly comprising .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 8, 16, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Arch in view of Kessler (2,789,844). Arch discloses, in fig. 13, the annular protrusion comprising a hemispherical ring 156, 158; however Arch lacks to disclose the annular recess comprising a hemispherical recess. Kessler teaches, in figs. 3 and 3, a seal joint for a flanged pipe comprising an annular recess 18, 19 comprises a hemispherical recess and an annular protrusion comprises a hemispherical ring 23, 24. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Kessler, to modify the invention of Arch with the annular recess comprising a hemispherical recess, in order to facilitate of sealing at a seal joint for the flanges of the outlet pipe sections with the hemispherical ring.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arch in view of Coleman (5,072,857). Arch lacks to disclose the reusable outer supporting container comprises an opening and a vacuum fitting removably disposed within the opening;
wherein the vacuum fitting comprises an inner end, an outer end and a lumen extending therebetween, and further wherein the vacuum fitting comprises at least one baffle disposed between the inner end and the outer end; and wherein the opening is threaded and the vacuum fitting is threaded.

Therefore, it would have been obvious to one having ordinary skill in the at the time the invention was made, in view teaching of Coleman, to modify the invention of Arch with the reusable outer supporting container comprises an opening and a vacuum fitting removably disposed within the opening; wherein the vacuum fitting comprises an inner end, an outer end and a lumen extending therebetween, and further wherein the vacuum fitting comprises at least one baffle disposed between the inner end and the outer end; and wherein the opening is threaded and the vacuum fitting is threaded in order to maintaining the discharging material through the outlet assembly.
Conclusion
This is a Continuation of applicant's earlier Application No. 16/442,242.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.